DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maki (JP 2005205405; NOTE: see foreign reference received 03/03/2021).
For claim 16, Maki discloses a charging apparatus (10; pars [0009], [0043]) comprising a plurality of counter electrodes (21-24, 21A-D, 22A-D, 23A-B, 24A-B, A-C, 401, 401A-B in Figs. 1-7, 15-17, 19, 20; pars [0043] – [0057]) formed in a plate shape and arranged in a direction intersecting with a ventilation direction to allow respective surfaces thereof to follow the ventilation direction; and a plurality of high voltage electrodes (11-13, 1, 402 in Figs. 1-7, 15-17, 19, 20; pars [0043] – [0057]) formed in a wire shape and installed between the plurality of counter electrodes, wherein the 402 has an arc shape in Fig. 19, wherein arc is curved and 402 is curved) [emphasis added].
Allowable Subject Matter
Claims 1, 3-15, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
For claims 1 and 18, the prior art of record fails to teach or fairly suggest the second counter electrode comprises a through hole.  Additionally, it would not have been obvious to one of ordinary skill in the art at the effective filing date to provide a second counter electrode comprising a through hole because none of the prior art of record suggests this feature. 
Claim 17 is objected to as being dependent upon a rejected base claim (claim 16) but would be allowable if rewritten in independent form including all of the limitations of the base claim 16.
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 17, the prior art fails to teach or fairly suggest that each of the plurality of high voltage electrodes has an arc shaped corner having a curvature radius that is in a range of 5% to 50% of a length of a short side of the cross section.  It would not have been obvious to one of ordinary skill in the art at the effective filing date to have each of the plurality of high voltage electrodes with an arc shaped corner having a curvature radius that is in a range of 5% to 50% of a length of a short side of the cross section because none of the prior art of record suggests this feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
 Applicant’s arguments, see page 11, filed September 10, 2021, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. Applicant’s arguments, see page 11, with respect to claims 4, 6, 9, and 15 have been fully considered and are persuasive.  The rejection of claims 4, 6, 9, and 15 has been withdrawn. 
Applicant's arguments filed September 10, 2021, have been fully considered.  As indicated, see page 12, the limitations for claim 16 were transposed in the outgoing Non-Final Office Action mailed June 6, 2021 at paragraph 18 of page 6.  Nonetheless, "[c]iting a different portion of a reference to elaborate upon that which has been cited previously" is NOT a situation that is considered a new ground for rejection, and the statutory basis of rejection under 35 U.S.C. § 102 for claim 16 would NOT change. See MPEP § 706.07 (a), and for guidance in determining what constitutes a new ground of rejection, see MPEP § 1207.03(a).  Accordingly, as set forth above, the rejection of claim 16 is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        September 14, 2021